Summary Prospectus Supplement February 28, 2017 Putnam Arizona Tax Exempt Income Fund Summary Prospectus dated September 30, 2016 Effective April 1, 2017, purchases of class B shares will be closed to new and existing investors except by exchange from class B shares of another Putnam fund or through dividend and/or capital gains reinvestment. The following information replaces similar disclosure for the fund under Fees and expenses : The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in class A shares or $50,000 in class M shares of Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares ? beginning on page 36 of the fund’s prospectus, in the Appendix to the fund’s prospectus, and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). 305181 2/17 Summary Prospectus Supplement December 31, 2016 Putnam AMT-Free Municipal Fund Summary Prospectus dated November 30, 2016 Putnam Arizona Tax Exempt Income Fund Summary Prospectus dated September 30, 2016 Putnam California Tax Exempt Income Fund Summary Prospectus dated January 30, 2016 Putnam Massachusetts Tax Exempt Income Fund Summary Prospectus dated September 30, 2016 Putnam Michigan Tax Exempt Income Fund Summary Prospectus dated September 30, 2016 Putnam Minnesota Tax Exempt Income Fund Summary Prospectus dated September 30, 2016 Putnam New Jersey Tax Exempt Income Fund Summary Prospectus dated September 30, 2016 Putnam New York Tax Exempt Income Fund Summary Prospectus dated March 30, 2016 Putnam Ohio Tax Exempt Income Fund Summary Prospectus dated September 30, 2016 Putnam Pennsylvania Tax Exempt Income Fund Summary Prospectus dated September 30, 2016 Putnam Tax Exempt Income Fund Summary Prospectus dated January 30, 2016 Putnam Tax-Free High Yield Fund Summary Prospectus dated November 30, 2016 The section Your fund’s management is supplemented to reflect that each fund’s portfolio managers are now Paul Drury and Garrett Hamilton, CFA. Mr. Hamilton joined each fund in December 2016 and is a Portfolio Manager. 304588 12/16 Prospectus Supplement January 30, 2017 Putnam Arizona Tax Exempt Income Fund Prospectus dated September 30, 2016 Putnam Investment Management, LLC (“Putnam Management”), the fund’s investment manager, has recommended, and the fund’s Board of Trustees has approved, the merger of Putnam Arizona Tax Exempt Income Fund (“Arizona Fund”) into Putnam Tax Exempt Income Fund (“Tax Exempt Income Fund”). Putnam Management and the fund’s Board of Trustees believe that the merger is in the best interests of Arizona Fund and its shareholders. Arizona Fund and Tax Exempt Income Fund have substantially similar investment goals and strategies. A full description of Tax Exempt Income Fund and the terms of the merger will be contained in a Form N-14 prospectus, which is expected to be mailed to shareholders in mid-March, 2017. No shareholder approval of the merger is required. Completion of the merger is subject to a number of conditions. The merger is currently expected to occur on or about April 24, 2017. Putnam Management has also recommended to merge Putnam Michigan Tax Exempt Income Fund into Tax Exempt Income Fund on or about April 24, 2017. The merger of Arizona Fund is not contingent on the completion of the merger of Putnam Michigan Tax Exempt Income Fund. Under the terms of the Agreement and Plan of Reorganization, the assets and liabilities of Arizona Fund will be transferred to Tax Exempt Income Fund in return for shares of Tax Exempt Income Fund (the “Merger Shares”) with equal total net asset value as of the valuation date. The Merger Shares will be distributed pro rata to shareholders of Arizona Fund in exchange for their fund shares, in complete liquidation of Arizona Fund. Shareholders will receive Merger Shares of the same class as the Arizona Fund shares they held. The merger is expected to be tax free for federal income tax purposes. In connection with the merger, Putnam Management currently expects that the Arizona Fund may sell certain portfolio holdings prior to the merger. These sales, which are anticipated to commence on or about March 21, 2017, would result in brokerage commissions and other transaction costs, and may result in the realization of capital gains that would be distributed to shareholders as taxable distributions. Arizona Fund will be closed to new accounts on or about March 6, 2017. At any time prior to the close of the merger, you can sell your shares back to the fund or exchange (over, please) 304841 1/17 them for shares of another Putnam fund any day the New York Stock Exchange is open. Shares may be sold or exchanged by mail, by phone, or online at putnam.com. Some restrictions may apply. Such exchanges will be taxable transactions. The foregoing is not an offer to sell, nor a solicitation of an offer to buy, shares of Tax Exempt Income Fund, nor is it a solicitation of any proxy. For more information regarding Tax Exempt Income Fund, or to receive a free copy of a Form N-14 prospectus relating to the merger (and containing important information about fees, expenses and risk considerations) once a registration statement relating to the merger has been filed with the Securities and Exchange Commission and becomes effective, please call 1-800-225-1581. The Form N-14 prospectus will also be available for free on the Securities and Exchange Commission’s Web site (http://www.sec.gov). Please read the Form N-14 prospectus carefully before making any investment decisions. Putnam Arizona Tax Exempt Income Fund Before you invest, you may wish to review the fund’s prospectus, which contains more information about the fund and its risks. You may obtain the prospectus and other information about the fund, including the statement of additional information (SAI) and most recent reports to shareholders, at no cost by visiting putnam.com/funddocuments, calling 1-800-225-1581, or e-mailing Putnam at funddocuments@putnam.com. The fund’s prospectus and SAI, both dated 9/30/16, are incorporated by reference into this summary prospectus. Goal Putnam Arizona Tax Exempt Income Fund seeks as high a level of current income exempt from federal income tax and Arizona personal income tax as we believe is consistent with preservation of capital. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in class A shares or $50,000 in class M shares of Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 36 of the fund’s prospectus and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Share class Maximum sales charge (load) imposed on purchases (as a percentage of offering price) Maximum deferred sales charge (load) (as a percentage of original purchase price or redemption proceeds, whichever is lower) Class A 4.00% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.25% NONE Class Y NONE NONE 2 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Share class Management fees Distribution and service (12b-1) fees Other expenses Total annualfund operating expenses Expense reimbursement # Total annualfund operating expenses after expense reimbursement Class A 0.43% 0.22% † 0.31% 0.96% (0.04)% 0.92% Class B 0.43% 0.85% 0.31% 1.59% (0.04)% 1.55% Class C 0.43% 1.00% 0.31% 1.74% (0.04)% 1.70% Class M 0.43% 0.50% 0.31% 1.24% (0.04)% 1.20% Class Y 0.43% N/A 0.31% 0.74% (0.04)% 0.70% *Applies only to certain redemptions of shares bought with no initial sales charge. **This charge is phased out over six years. ***This charge is eliminated after one year. †Represents a blended rate. #Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through September 30, 2017. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds.
